ACCEPTED
                                                                                                       12-15-00075-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                 7/16/2015 10:53:06 AM
                                                                                                         CATHY LUSK
                                                                                                                CLERK




                                                                                    FILED IN
                                                                             12th COURT OF APPEALS
                                                                                  TYLER, TEXAS
                                                                             7/16/2015 10:53:06 AM
                                                                                  CATHY S. LUSK
                               CAUSE NUMBER 12-15-00075-CR                            Clerk

CHARLES BLAKE DEFORE                                          IN THE

VS.                                                           TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                            COURT OF APPEALS

                             AMENDED APPELLANT'S
                   FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW Appellant Charles Blake DeFore, by and through Colin D. McFall,

Attorney of Record, in the above numbered and styled cause, pursuant to Rule 10.5 (b) and Rule

38.6 (d), Texas Rules of Appellate Procedure, and for good cause moves this Court grant

Amended Appellant's First Motion to Extend Time to File Brief. In support of said motion, the

Appellant would respectfully show this Honorable Court the following:

                                                 I.

       Pursuant to Rule 10.5(b) (1) (A), Texas Rules of Appellate Procedure, Appellant's Brief is

due on the 15th day of July 2015.

                                                 II.

       Pursuant to Rule 10.5(b) (1) (B), Texas Rules of Appellate Procedure, Appellant

respectfully request a thirty (30) day extension of time to file Appellant's Brief If granted,

Appellant's Brief would be due on the 14th day of August 2015.
                                                 III.

       Pursuant to Rule 10.5(b) (1) (C), Texas Rules of Appellate Procedure, Counsel relies on the

following facts to reasonably explain the need for the requested extension:

       Counsel is engaged in the multijurisdictional private practice of law. Counsel engages in

the practice of family law, juvenile law, criminal defense and quasi criminal proceedings.

Counsel operates two offices in the East Texas area. Counsel submits his work load is high.

Because of the demands of private practice and a high work load, Counsel has not had an

effective amount of time to draft an appellate brief. Counsel needs the requested extension of

time to effectively represent Appellant. Appellant is entitled to the effective representation of

Counsel.

                                                 IV.

       Pursuant to Rule 10.5(b) (1) (D), Texas Rules of Appellate Procedure, this is Counsel's

first motion for an extension of time to file Appellant's Brief.

                                                 V.

       Pursuant to Rule 10.1(5), Texas Rules of Appellate Procedure, Counsel was not able to

consult with opposing counsel, to confirm the instant motion is unopposed.

                                                 VI.

       WHEREFORE, PREMISES CONSIDERED, Appellant Charles Blake DeFore, prays the

Appellate Court grant Amended Appellant's First Motion to Extend Time to File Brief, and grant

Counsel an additional thirty (30) days to file Appellant's Brief.
RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
                                                   Palestine, Texas 75801-2962
 OLIN D. FALL                                      Telephone: 903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com

                                CERTIFICATE OF SERVICE

       I, Colin D. McFall, Attorney of Record for the above styled Appellant, hereby certify

service of a true and correct copy of the above and foregoing document upon Anderson County

Assistant Criminal District Attorney, Scott Holden, at sholden@co.anderson.tx.us, by email

transmission, on the 16th day of July 2015.

RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
                                                   Palestine, Texas 75801-2962
COL 46. MCFALL                                     Telephone: 903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com
                             CAUSE NUMBER 12-15-00075-CR

CHARLES BLAKE DEFORE                                            IN THE

VS.                                                             TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                              COURT OF APPEALS

                                         AFFIDAVIT

        BEFORE ME, the undersigned notary, on this day, personally appeared Colin D. McFall,

a person whose identity is known to me. After I administered an oath to Colin D. McFall, upon

his oath, he said:

        "My name is Colin D. McFall. I am over eighteen (18) years of age, of sound mind and

capable of making this Affidavit. I am the Attorney of Record for Charles Blake DeFore, in the

above numbered and styled cause. I have read the Amended Appellant's First Motion to Extend

Time to File Brief and swear the facts relied on are within my personal knowledge.




        SWORN to and SUBSCRIBED before me by Colin D. McFall on the 16th day of July

2015.



                                                    g.• • .,
                                                       ...s ig'•*
                                                    A.,,t     ,,     FALLON ASHLEY PIERCE
                                                                   Notary Public, State of Texas
                                                                     My Commission Expires
 otary Pulpit in d for the State of Texas           %?;• • • •;.41
                                                                        August 01, 2018

                                         r
                                                             ,,,,

My commission expires: 6V76 /0(